Citation Nr: 1307670	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  04-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for panic attacks, claimed as secondary to service-connected disabilities.  

2. Entitlement to service connection for an undescended right testicle.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to September 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2002 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in San Diego, California.  The issues listed above, as well as claims for service connection for an acquired psychiatric disorder, hypertension and hepatitis C, were remanded by the Board to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, in June 2008 and February 2011.  

In a September 2012 rating action by the AMC, the Veteran was granted entitlement to service connection for major depression, severe without psychotic features to include posttraumatic stress disorder (hereinafter "PTSD"); for hepatitis C; and for hypertension.  However, a supplemental statement of the case (hereinafter "SSOC") denied the claim of entitlement to service connection for an undescended right testicle.  The record does not indicate that the Veteran has withdrawn his claim, thus, this issue remains in appellate status.  

Also, despite being granted service connection for a psychiatric disability, the record does not indicate that the Veteran has withdrawn his claim for service connection for panic attacks.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "Court") held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including major depression and PTSD, as well as for a separate claim for panic attacks, claimed as secondary to service-connected disabilities.  Hence, in light of Clemons, the issue of whether new and material evidence has been submitted to reopen the claim of service connection for panic attacks, claimed as secondary to service-connected disabilities, remains in appellate status.  

Notably, the Veteran had executed and revoked multiple VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (hereinafter "VA Form 21-22) throughout his appeal.  Most recently, in September 2004 he executed a VA Form 21-22 and appointed the American Legion as his representative.  
 
Finally, the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (hereinafter "TDIU"), has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2004, indicates that the Veteran wishes to appear personally for a Central Office hearing with the Board in Washington, DC in order to give testimony concerning his claims.  In a letter sent in January 2013, the Board informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge (hereinafter "VLJ") of the Board on March 21, 2013.  However, the March 2013 hearing has been postponed, and the record reflects that the Veteran subsequently requested to be scheduled for a Travel Board hearing at the RO instead.  Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2012).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must take appropriate steps to schedule the Veteran for a Travel Board hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


